DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files et al (2019/0163432), hereinafter, Files in view of Zhang (2022/0245229) hereinafter, Zhang.

In regards to claim 1, Files teaches an electronic device, comprising (abstract):
 a first display positioned on a first major surface of the electronic device (fig 1 (102))

    PNG
    media_image1.png
    669
    473
    media_image1.png
    Greyscale

a second display positioned on a second major surface of the electronic device (fig. 1 (104))
; an imager positioned on the second major surface of the electronic device (fig. 1 (160(2))

    PNG
    media_image2.png
    749
    571
    media_image2.png
    Greyscale

one or more processors operable with the first display, the second display, and the imager (fig. 1 (112 and 130)) 
the one or more processors identifying a predefined event occurring at the electronic device and ([0053]) in response to identifying the predefined event [0059, causing the imager to capture at least one image [0053] (fig. 10 (1002-1022)); 
wherein:
 when the at least one image [016] matches a first predefined criterion, the one or more processors cause a presentation of content to occur on the first display [0055]; and 
[0027] As a third example, a computing device may include a first display device and a second display device, one or more processors, and one or more memory storage devices (e.g., non-transitory computer-readable media) to store instructions that are executable by the one or more processors to perform various operations. The computing device may include one or more sensors, such as, for example, an accelerometer, a gyroscope, a magnetometer, an imaging sensor, and a touch sensor. The operations may include receiving sensor data from one or more sensors of the computing device, determining, based at least in part on the sensor data, a first orientation of the computing device, and determining, based at least in part on the sensor data, a first position of a user relative to the computing device. The first orientation may be one of a book orientation, a vertical tablet orientation, a tent orientation, a presentation orientation, a horizontal tablet orientation, or a clamshell orientation. For example, determining the position of the user relative to the computing device may include receiving an image captured by an imaging sensor (e.g., camera) of the computing device, identifying, using face detection, at least a portion of a face of the user in the image, and determining the position of the user relative to the computing device based at least in part on identifying at least the portion of the face of the user in the image. As another example, determining the position of the user relative to the computing device may include receiving touch input data from one of a first touch sensor associated with the first display device or a second touch sensor associated with the second display device and determining the position of the user relative to the computing device based at least in part on the touch input data. The operations may include routing content to at least one of the first display device or the second display device based at least in part on the first orientation and the first position. The operations may include rotating the content being routed to at least one of the first display device or the second display device based at least in part on the first orientation and the first position of the user. The operations may include receiving additional sensor data from the one or more sensors, determining, based at least in part on the additional sensor data, a second orientation of the computing device, and determining, based at least in part on the additional sensor data, a second position of the user relative to the computing device. The operations may include routing the content to at least one of the first display device or the second display device based at least in part on the second orientation of the computing device and the second position of the user. The operations may include rotating the content being routed to at least one of the first display device or the second display device based at least in part on the second orientation of the computing device and the second position of the user.
when the at least one image matches a second predefined criterion, the one or more processors cause the presentation of the content to occur on the second display (fig. 11 (1108)).
	Files fails to teach the predefined event comprises a user authentication event authorizing an authorized user of the electronic device to use the electronic device .
	However, Zhang teaches the predefined event comprises a user authentication event authorizing an authorized user of the electronic device to use the electronic device.(fig. 6 (601-610)) Zhang. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Files to further include the predefined event comprises a user authentication event authorizing an authorized user of the electronic device to use the electronic device as taught by Zhang in order to ensure privacy with complex devices [003-006].  
In regards to 2, Files in view of Zhang teaches the electronic device of claim 1, the second predefined criterion comprising the at least one image depicting an authorized user of the electronic device looking at the second major surface of the electronic device (fig. 6 (601-610)) Zhang.
In regards to claim 3, Files in view of Zhang teaches the electronic device of claim 1, the second predefined criterion comprising the at least one image depicting a face having a size exceeding a predefined image area threshold.[0022] enough face for detection, i.e., 0 vs detection. Files 
In regards to claim 4, Files in view of Zhang teaches electronic device of claim 1, the first predefined criterion comprising the at least one image failing to depict a face(fig. 9 406, the bottom camera fails to depict a face)). Files
5.	In regards to claim 6, Files in view of Zhang teaches electronic device of claim 1, wherein the predefined event comprising a user authentication event comprises a receipt of authentication input by the one or more processors authorizing an authorized user of the electronic device to use the electronic device (fig. 6 607 and the corresponding “Yes”) Zhang.
In regards to claim 7, Files in view of Zhang teaches electronic device of claim [[1]] 6, the authentication input predefined event comprising biometric credentials (fig. 6 image of user’s face is a biometric) Zhang
In regards to claim 9, Files teaches electronic device of claim 1, the one or more processors causing the imager to capture the at least one image each time the predefined event occurs (fig. 9 camera and at least image would be taken to determine event happened fig. 10 1002-1016). Zhang
In regards to claim 10, Files teaches electronic device of claim 1, the one or more processors deactivating the second display when the at least one image matches the first predefined criterion, and deactivating the first display when the at least one image matches the second predefined criterion [0004, 021] turning off the display. Zhang

Claim(s) 11--20 is/are rejected under 35 U.S.C. 103(a) as being obvious by Nemoto et al (2018/0144721) hereinafter, Nemoto in view of Zhang (2022/0245229) hereinafter, Zhang.

In regards to claim 11, Nemoto teaches an electronic device, comprising (abstract): 
a first display (fig. 5a 11a)); 
a second display;(fig. 5b (11b)) 

    PNG
    media_image3.png
    388
    555
    media_image3.png
    Greyscale

an imager(fig. 1a 13b);
and one or more processors operable with the first touch sensitive display and the second display (fig. 3 (11 and 24, 15) (fig. 5a and 5b touchscreen) and the imager (fig. 1a 13b);;

    PNG
    media_image4.png
    579
    773
    media_image4.png
    Greyscale

 the one or more processors comparing sizes of the first display portion and the second display portion [0058-0061,067]; 
Nemoto fails to teach detecting a user authentication event occurring  and in response causing the imager to capture at least one image.
However, Zhang teaches detecting a user authentication event occurring  and in response causing the imager to capture at least one image..(fig. 6 (601-610)). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Files to further include the predefined event comprises a user authentication event authorizing an authorized user of the electronic device to use the electronic device as taught by Zhang in order to ensure privacy with complex devices [003-006].  
wherein: when the at least one image matches a first criterion the one or more processors cause a presentation of content to occur on the second touch sensitive display; and when the at least one image matches a second criterion, the one or more processors cause the presentation of the content to occur on the first display [0060-0065-0069] Nemoto and (fig. 6 (601-610)). Zhang

In regards to claim 16, Nemoto teaches an electronic device, comprising (abstract): 
a first touch sensitive display positioned on a first major surface of the electronic device and receiving a first static user input across a first touch sensitive display portion (fig. 5a (11a));
a second touch sensitive display positioned on a second major surface of the electronic device and receiving a second static user input across a second touch sensitive display portion (fig. 5b (11b)); 
at least one imager positioned on the second major surface (fig. 1a 13b); and 
one or more processors operable with the first touch sensitive display and the second touch sensitive display (fig. 3 (15) and (11))[0058]; 
the one or more processors comparing sizes of the first touch sensitive display portion and the second touch sensitive display portion and, when the first touch sensitive display portion and the second touch sensitive display portion are within a predefined area threshold, the one or more processors cause the imager to capture at least one image (fig. 7 S101));
 wherein: when the at least one image matches a first predefined criterion, the one or more processors cause a presentation of content to occur on the first touch sensitive display [0068]; and 
when the at least one image matches a second predefined criterion, the one or more processors cause the presentation of the content to occur on the second touch sensitive display [0068, 0071-0072].
Nemoto fails to teach the second predefined criterion comprises the at least one image depicting an authorized user of the electron device looking at the second major surface of the electron device. 
However, Zhang teaches the second predefined criterion comprises the at least one image depicting an authorized user of the electron device looking at the second major surface of the electron device. fig. 6 (601-610)). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Nemoto to further include the second predefined criterion comprises the at least one image depicting an authorized user of the electron device looking at the second major surface of the electron device. as taught by Zhang in order to ensure privacy with complex devices [003-006].  

In regards to claim 12, Nemoto and Zhang teaches electronic device of claim 11, whereinhe first criterion comprises the at least one image depicting an authorized user of the electronic device (fig. 6 (601-610)) Zhang.
10.	In regards to claim 13, Nemoto and Zhang teaches electronic device of claimwherein the first criterion comprises the at least one depicting the authorized user of the electronic device looking at the second display  (fig. 6 603 vs 607)) Zhang
In regards to claim 14, Nemoto and Zhang teaches electronic device of claim 11, whereinthe second criterion comprises the at least one image failing to depict an authorized user of the electronic device (fig. 6 603 vs 607 and “NO”)) Zhang
In regards to claim 15, Nemoto and Zhang teaches electronic device of claim 11,   the one or more processors detect the user authentication event by identifyino receipt of authentication input (fig. 6 “NO” in 603 and 607 through the processor) Zhang
5.	In regards to claim 17, Nemoto and Zhang teaches (Currently Amended) The electronic device of claim 16, wherein the first touch sensitive display and the second touch sensitive are oppositely facing second predefined criterion comprising the at least one image depicting an authorized user of the electronic device looking at the second major surface of the electronic device (fig. 1a 11a and 11b and 1b and 1c 11a and 11b on opposite sides Nemoto in view of) fig. 2a through 2c, fig. 3a and fig. 10 141 and 142 and opposite facing) Zhang.
In regards to claim 18, Nemoto and Zhang teaches (Currently Amended) The electronic device of claim 16, the first  predefined criterion comprising the at least one image failing to depict the authorized user looking at the second major surface of the electronic device (fig. 6 (607 “NO” to 609) Zhang.
15.	In regards to claim 19, see rational of claim 18, Nemoto in view of Zhang teaches the electronic device of claim 16, the first predefined criterion comprising the at least one image failing to depict a face. ((fig. 6 (607 “NO” to 609) Zhang.)
In regards to claim 20, Nemoto teaches electronic device of claim 16, the first predefined criterion comprising the at least one image depicting one or more of a hand, a finger, or an inanimate object (fig. 5c (inanimate object of table)).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files and Zhang in view of Veiga et al (2018/0129262) hereinafter, Veiga.

19. In regards to claim 5, Files fails to expressly teach the electronic device of claim 1, the first predefined criterion comprising the at least one image depicting one or more of a hand, a finger, or an inanimate object.
However, Veiga teaches the first predefined criterion comprising the at least one image
depicting one or more of a hand, a finger, or an inanimate object.(fig. 860 80b inanimate object[0062)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of
Files to further include the first predefined criterion comprising the at least one image depicting
one or more of a hand, a finger, or an inanimate object as taught by Veiga in order to have a
high degree of confidence [0055,0062].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files et al (2019/0163432), hereinafter, Files in view of Zhang (2022/0245229) hereinafter, Zhang further in view of Krishnakumar et al (2018/0232069) hereinafter, Krishnakumar. 


In regards to claim 8, Files and Zhang fails to teach (Currently Amended) the electronic device of claim 6, the authentication input predefined event comprising one of a passcode or a personal identification number.
However, Krishnakumar teaches the authentication input predefined event comprising one of a passcode or a personal identification number.[0029, passcode]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Files and Zhang to further include the authentication input predefined event comprising one of a passcode or a personal identification number as taught by Krishnakumar with simple substitution and the results would have been predictable at providing authentication. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/           Primary Examiner, Art Unit 2694